DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20th, 2021 has been entered.

Response to Amendment
The amendment filed December 20th, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to claims 1 and 20, have overcome the rejections previously set forth in the Final Office Action mailed August 20th, 2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Glen Weitzer and Silas Petrie on January 12th, 2021.
The application has been amended as follows: 
10. (Currently Amended) A modular vacuum system comprising: a first canister configured to store debris, the first canister having a first capacity; a second canister configured to store debris, the second canister having a second capacity greater than the first capacity; a plurality of power heads that  one of a plurality of respective performance levels; and wherein each power head of the plurality of power heads is operable only at their respective performance level.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 20 are allowed because the prior art does not teach the concept of a modular suction cleaning device having both multiple waste receptacles of multiple sizes and multiple power heads, each with a motor operated by DC battery power and operable at one and only one of several distinct power levels. As indicated in previous actions, the prior art teaches cleaning systems including multiple receptacles and singular or multiple power heads operable by a variety of power sources at a range of different voltages or power levels, but does not teach the concept of providing multiple power heads restricted to each operate at only one voltage or power level. Furthermore, because the general trend in the art is towards suction heads operable at a broad range of voltages or power levels, it would not have been obvious to a person of ordinary skill to develop the claimed invention. Because of this, claims 1, 10, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daiger (US 2046675), teaching a cleaner with a motor capable of providing a constant suction power when provided with a range of input power levels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723